Citation Nr: 0606776	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the veteran's period of service from August 6, 
1984 to March 31, 1987 constitutes a bar to the receipt of VA 
compensation benefits.

2.  Entitlement to service connection for a bilateral foot 
disability, including pes planus and onychomycosis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971, and from August 6, 1984 to March 31, 1987.  He was 
discharged from the latter period of service under other than 
honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and September 2003 rating 
decisions, as well as a February 2003 VA administrative 
decision, each of which was issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  He testified before the undersigned at a hearing 
held in October 2005.

The Board notes that the veteran was advised in February 2003 
that while he is not eligible for VA compensation benefits 
based on disability resulting from injury or disease incurred 
during his latter period of active service, he may be 
eligible for VA treatment of such a disability under Chapter 
17, Title 38 of the United States Code.  The record shows 
that he is currently pursuing service connection for 
bilateral foot disability and for PTSD only for the purpose 
of receiving VA compensation benefits.  If he desires to 
pursue service connection for either disorder for the purpose 
of receiving VA treatment, he should so notify an appropriate 
VA Medical Center.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran served a term of active Naval service from 
March 1970 to December 1971, from which he received an 
Honorable discharge.

2.  The veteran served a second term of active Naval service 
from August 6, 1984, to March 31, 1987; this period of 
service was terminated by an other than honorable discharge 
based on misconduct.

3.  The misconduct on which the veteran's discharge in March 
1987 was predicated was drug abuse, as well as other offenses 
including a period of unauthorized absence, missing ship's 
movement, and possession of multiple military identification 
cards.  

4.  The veteran's offenses constitute willful and persistent 
misconduct, and he was not insane at the time of the 
commission of the offenses.
 
5.  The veteran's bilateral foot disability, including pes 
planus and onychomycosis, did not originate during his first 
period of service, and is not otherwise etiologically related 
to that period of service.


CONCLUSIONS OF LAW

1.  The veteran's discharge from his August 6, 1984, to March 
31, 1987, term of service was under dishonorable conditions 
and is considered a bar to certain VA benefits.  38 U.S.C.A. 
§§ 101(2), 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.12, 3.159, 3.354 (2005). 

2.  The veteran does not have a bilateral foot disorder, 
including pes planus and onychomyosis, which is the result of 
disease or injury incurred in or aggravated during his period 
of active duty ending in December 1971.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2003 
fulfilled the requirements set forth under 38 U.S.C.A. § 
5103(a) with respect to the bilateral foot disorder claim, to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

With respect to the appeal concerning the character of the 
veteran's discharge, May 2001 VA correspondence informed him 
that VA intended to determine whether the character of 
discharge from his final period of service was dishonorable 
for the purpose of VA benefits.  The correspondence provided 
him with notice of 38 C.F.R. § 3.12, invited him to elaborate 
on the events leading to his discharge, and advised that he 
could submit evidence to support his account of the events 
leading to his discharge (including lay statements from those 
with personal knowledge of the circumstances).  He was 
advised to send any information as soon as possible.  The 
veteran thereafter responded to the May 2001 correspondence.

Finally, the Board finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain, and 
conducted all appropriate development.  In this regard the 
Board notes that the veteran apparently received State 
Disability Insurance (SDI) benefits from October 2001 to 
October 2002.  He has not suggested that any outstanding 
pertinent medical records were generated in connection with 
his receipt of such benefits, or requested that VA obtain any 
records associated with his temporary receipt of SDI 
benefits.  Nor does the record otherwise suggest the 
existence of outstanding pertinent records associated with 
his receipt of SDI benefits.  The Board accordingly finds 
that remand of the case to obtain any records in connection 
with his receipt of California SDI benefits is not warranted.

The record also shows that he apparently applied to the 
Department of the Navy's Board for Correction of Naval 
Records to upgrade the character of his discharge for his 
second period of service.  While the final determination of 
that agency is not on file, the veteran informed the 
undersigned in October 2005 that his application was denied.  
The record already contains the veteran's arguments in 
support of his application to the Board for Correction of 
Naval Records, as well as copies of the records he says he 
used in support of his application.  The Board consequently 
finds that further development to verify the adverse 
determination by the Board for Correction of Naval Records is 
not required.

VA has not afforded the veteran an examination addressing the 
etiology of his bilateral foot disorder.  As will be 
discussed in further detail below, however, service medical 
records for his first period of service (i.e., the only 
period of service on which service connection for the purpose 
of VA compensation benefits may be based) are negative for 
any reference to a bilateral foot condition.  There is no 
post-service evidence of any right or left foot disorder 
until more than 15 years after service.  In the absence of 
medical evidence suggestive of bilateral foot disability in 
his first period of service or for more than 15 years 
thereafter, referral of this case for a VA examination 
addressing whether any right or left foot disorder originated 
in service would in essence place the reviewing physician in 
the role of a fact finder.  

Fact finding is the Board's responsibility.  In other words, 
any medical opinion which links a right or left foot disorder 
to the appellant's first period of service would necessarily 
be based solely on any uncorroborated assertions by the 
veteran regarding his medical history.  The Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  In short, there is no 
suggestion, except by unsubstantiated allegation, that the 
veteran's bilateral foot disability may be associated with an 
established event, injury or disease in his first period of 
service.  38 C.F.R. § 3.159(c)(4).  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).   

The Board accordingly finds that VA's duty to assist the 
veteran in obtaining evidence in connection with his claims 
has been fulfilled.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

I.  Character of discharge

Factual background

Service personnel records show that when the veteran entered 
service, he was briefed on the Navy's drug and alcohol abuse 
policy.  The records show that from February 1, 1987 to 
February 16, 1987, he was absent without authorization, and 
that he missed his ship's movement on February 3, 1987.  The 
records further show that once he reported back to duty, he 
was administered a probable cause-based urinalysis which 
tested positive for cocaine.  He was thereafter administered 
nonjudicial punishment for his unauthorized absence, and for 
wrongful use of a controlled substance.  The records show 
that he did admit to drug abuse, and indicated that he had no 
intention of discontinuing the use of controlled substances.  
The records also show that he was a good performer, but his 
drug abuse represented a total disregard of Navy policy, and 
undermined good order and discipline.  He was determined to 
have limited potential for future service, was not 
recommended for retention, and was processed for an 
administrative discharge.  

The record shows that he was offered all appropriate rights 
in connection with the administrative discharge, and was also 
advised of the consequences of the proposed administrative 
discharge.  He chose not to consult counsel during the 
proceedings.  

The records show that in March 1987, he received an 
additional nonjudicial punishment for possession of three 
military identification cards.  He was thereafter discharged 
from his second period of service under other than honorable 
conditions, on the basis of misconduct.

Service medical records show that the veteran was evaluated 
in March 1987, at which time he reported a history of using 
marijuana and cocaine.  He reported that he first used 
illicit substances at the age of 20 or 21, and that he had 
used such substances for the past 15 years at least once 
every three months.  Mental status examination showed that he 
was oriented and cooperative, with an appropriate affect.  
His thought content and cognition were intact.  The examiner 
concluded that the veteran was not physiologically or 
psychologically dependent on drugs, but recommended further 
professional counseling.  The report of the veteran's 
discharge examination is negative for any reference to 
psychiatric complaints or findings.

In several statements on file, the veteran contends that his 
other than honorable discharge was based on his cocaine use, 
and that he was denied the opportunity to attend a drug 
rehabilitation program in lieu of an administrative 
separation.  The veteran contends that although the Master-
at-Arms was directed to give a "command-directed" urine 
test, that individual instead decided to change the basis to 
"probable cause."  The veteran argues that if the 
urinalysis had been command-directed, he would still be in 
the Navy after a program of rehabilitation.  He also contends 
that he was not allowed a hearing in service to contest his 
separation, and he disputes the basis for the February 1987 
charge that he was in possession of a controlled substance.  
He explains that his drug use in service was prompted by 
stressful family problems, and that he was having nightmares 
when he committed his offenses.  He states that he was being 
bothered by events he witnessed while performing drug 
interdiction duties.  The veteran states that his drug use 
actually began during his first period of service, and that 
following service, he had sought help for his drug abuse.  
With respect to holding multiple military identification 
cards, he contends that he was unaware he had more than one 
such identification card, and that in any event, many sailors 
were committing the same violation.

VA treatment records on file contain a December 2001 entry 
where the veteran reported that during his second period of 
service, he was involved in drug interdiction efforts.  The 
records document a diagnosis of PTSD.

In statements on file, two siblings of the veteran 
essentially indicate that he started using illicit drugs 
during his first period of service.  

At his October 2005 hearing, the veteran testified that the 
urinalysis in service should have been "command-directed" 
rather than based on "probable cause."  He suggested that 
the Master-at-Arms did not have probable cause to administer 
the test.  The veteran indicated that his ship at the time 
was involved in drug interdiction activities, and that he had 
been affected by an incident in 1986 where a person was 
seriously injured.  He explained that he absented himself 
without authorization because he was "having a lot of 
problems in [his] head," including nightmares.  He testified 
that he was never offered a rehabilitation program in lieu of 
a discharge.  He also questioned the date chosen by the Navy, 
namely February 13, 1987, for concluding that he was 
possession of a controlled substance, as he did not return 
from his period of unauthorized absence until February 16, 
1987.



Analysis

Pension and/or compensation is not payable unless the period 
of service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions. 38 C.F.R. § 3.12(d)(4).  A discharge 
because of a minor offense will not be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge. 38 U.S.C.A. 
§ 5303(b) (West 2002); 38 C.F.R. § 3.12(b).  Specifically, 
pursuant to 38 U.S.C.A. § 5303(b), "if it is established to 
the satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b). 

The veteran was discharged from his second period of service 
ending March 31, 1987, for misconduct consisting primarily of 
drug abuse demonstrated by a urinalysis positive for cocaine 
use.  The veteran does not dispute the urinalysis results, or 
deny that he used cocaine in service.  Indeed, while in 
service he admitted to the fairly frequent use of both 
cocaine and marijuana.  His discharge for misconduct was also 
based on several offenses committed in February and March 
1987, including unauthorized absence, missing ship's 
movement, use of a controlled substance, and possession of 
multiple military identification cards.  

The record shows that the veteran was briefed on the Navy's 
drug abuse policy when he entered service, and he does not 
contend that he was unaware of the policy.  Nor does he argue 
that the Navy was prohibited from administering the February 
1987 urinalysis.  He argues instead that the basis for the 
urinalysis was incorrect, contending that the urinalysis 
should have been identified as a "command-directed" test, 
rather than a "probable cause" test.  The Board points out, 
however, that nothing in his personnel records suggest that 
the urinalysis was originally ordered as a command-directed 
action.  Indeed, and the veteran's suggestion to the contrary 
notwithstanding, given his ship's involvement in drug 
interdiction activities at the time of his unauthorized 
absence for more than two weeks, the Board finds that the 
Master at Arms clearly had a basis to order a urinalysis on 
the basis of probable cause.  U.S. v. Middleton, 10 M.J. 123 
(1981); U.S. v. Bickel, 30 M.J 277 (1990).

In any event, even assuming that the urinalysis was 
originally intended as a command-directed test, the Board 
points out that the range of actions available to his command 
in light of a urinalysis test positive for illicit drug use, 
regardless of whether the test was command-directed or based 
on probable cause, included the administrative discharge of 
the individual.  While the veteran essentially argues that a 
command-directed urinalysis would have required the Navy to 
first offer him a program of drug rehabilitation before 
resorting to an administrative discharge, he has not 
identified any authority for his contention, and the Board 
has found none.  The Board also points out that in-service he 
refused to discontinue his long history of drug abuse, 
rendering doubtful his current assertion that he had desired 
to attend a drug rehabilitation program in the first place.  
Regardless, the options available to his command, 
irrespective of the basis for ordering the urinalysis, 
included the administrative separation of the veteran, 
without any provision requiring that the Navy first offer him 
a program of rehabilitation.

The Board notes that the veteran challenges the nonjudicial 
punishment for use of a controlled substance, pointing out 
that he was on a period of unauthorized absence on the day 
the Navy contends he used the substance in question.  The 
Board finds it likely that the Navy identified February 13, 
1987, as the date of offense based on what the veteran said 
when admitting to cocaine use following the positive 
urinalysis.  In any event, the veteran admittedly used 
cocaine at some point during his unauthorized absence.  
Moreover, he has offered no explanation for his period of 
unauthorized absence, or for missing his ship's movement, 
other than that he was experiencing stress.  With respect to 
the wrongful possession of multiple identification cards, the 
Board finds unpersuasive his contention that he was simply 
unaware he was accumulating identification cards in violation 
of military law.  The Board also finds unpersuasive his 
suggestion that he was selectively prosecuted for that 
offense.

As to the veteran's assertion that he was not afforded a 
hearing in connection with his discharge, the personnel 
records show that he was in fact advised of the nature and 
consequences of his proposed discharge, and of his rights 
with respect thereto, but that he did not challenge the 
discharge or even request counsel.  The record does not show 
any irregularities in the administrative processing of his 
separation, or otherwise suggest that he sought a hearing 
before he was discharged.

The veteran argues he was under stress at the time of his 
offenses, and was also experiencing nightmares of certain 
incidents he witnessed in service.  The service medical 
records are silent for any complaints, findings or diagnoses 
concerning any psychiatric disability, or any suggestion that 
he was insane at any point in service.  Mental status 
examination in March 1987 was negative for any abnormalities, 
and no psychiatric complaints or findings were recorded on 
his discharge examination.  Nor is there any postservice 
evidence of a psychiatric disorder until many years after 
service, and no suggestion in the records that he was 
considered insane at the time he committed his offenses in 
service.  See Struck v. Brown, 9 Vet. App. 145 (1996).  Nor 
does the veteran actually contend that he was insane when he 
committed his offenses in service.  See also VAOPGCPREC 20-
97, 62 Fed. Reg. 37,955 (1997).

The Board also acknowledges the veteran's contention that his 
satisfactory performance in service, and model behavior after 
service, should mitigate his actions in service.  As a matter 
of law, however, his post-service reformation is irrelevant 
to the issue before the Board.  With respect to his in-
service performance, regardless how well the appellant 
performed while not using cocaine, the fact remains that by 
absenting himself without authorization, by missing ship's 
movement, and by using cocaine he adversely affected the 
functioning of his ship.  His willful use of cocaine 
undermined the Navy's policy on drug use, and undermined good 
order and discipline.  The Board is unpersuaded by the 
veteran's arguments that his performance when not using 
cocaine or absenting himself without authorization somehow 
mitigates the seriousness of his offenses.

In light of the veteran's documented and acknowledged use of 
cocaine in service, his term of unauthorized absence, his 
missing ship's movement, and in possessing more than one 
military identification card, the Board concludes that the 
appellant's offenses constituted willful and persistent 
misconduct, and that he was in fact discharged on that basis.  
Moreover, since he was involved in drug interdiction efforts, 
since he refused to agree to discontinue his use of illicit 
drugs, since his use of illegal drugs undermined good order 
and discipline, and since absenting himself without 
authorization and missing ship's movement were clearly the 
type of misconduct that prevented the proper performance of 
his Naval duties, the Board finds that his offenses were far 
more than just "minor" offenses.  See Stringham v. Brown, 8 
Vet. App. 445 (1995); Cropper v. Brown, 6 Vet. App. 450 
(1994).  Accordingly, the veteran's discharge from his August 
6, 1984, to March 31, 1987, term of service was dishonorable 
in nature, and therefore constitutes a bar to VA benefits as 
contemplated in 38 C.F.R. § 3.12(a).


II.  Bilateral foot disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In this case, the veteran's service medical records for his 
first period of service are entirely negative for any 
complaints, finding or diagnosis of right or left foot 
disability, including pes planus or onychomycosis.  There is 
no evidence in the record of pes planus until the appellant's 
March 1987 separation examination, at which time asymptomatic 
pes planus was noted on his discharge examination for his 
second period of service.  As discussed in the prior section, 
the veteran is not eligible for VA compensation benefits 
based on the latter period of service.  

Following the March 1987 examination, there is no further 
medical evidence of pes planus until August 2002, when he 
presented with a six-year history of foot pain; he was 
discovered at that time to have pes planus, onychomycosis, 
and plantar flexed fifth rays.  With respect to 
onychomycosis, the first evidence of that disorder is in June 
2002, when he complained of skin problems affecting his feet 
and toenails.  Further evaluation the next month revealed 
tinea of both feet, and onychomycosis.  A review of the VA 
medical records for April 2000 to August 2002 reveals no 
other right or left foot disorder prior to June 2002.  None 
of the medical records on file contain an opinion linking any 
current right or left foot disorder to the appellant's first 
term of service.

In short, service medical records for the veteran's first 
period of service are silent for any reference to a foot 
disorder, the subsequent medical records, to include service 
medical records for his second period of service, and VA 
treatment records for April 2000 to August 2002, first 
reference a foot disorder more than 15 years after his first 
period of service, and the medical evidence on file does not 
contain any opinion which even suggests an etiological 
relationship between the veteran's current bilateral foot 
disorder and the first period of service.

The only evidence supportive of the claim consists of the 
veteran's statements, as well as his October 2005 testimony 
before the undersigned.  He contends that he noticed skin 
problems affecting his feet as early as 1987, but speculates 
that marching during boot camp, walking on steel decks, and 
exposure of his feet to dirty water during his first period 
of service could have caused the skin problems.  He testified 
that he had pes planus prior to March 1970, but that he never 
sought treatment in service for any foot disorder, and did 
not sustain any foot injury; he first received treatment in 
2000 or 2001.  As there is no indication that the veteran is 
qualified through education, training or experience to offer 
medical opinions, his statements and testimony as to medical 
diagnosis or causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App 492 (1992).

In sum, while there is evidence of current right and left 
foot disorders, including pes planus and onychomycosis, 
without competent evidence linking a current right or left 
foot disorder to his first period of service, the benefit 
sought on appeal cannot be granted.  The claim is denied. 


ORDER

The Board having determined that the veteran's discharge from 
his period of service from August 6, 1984, to March 31, 1987 
was under dishonorable conditions, the appeal is denied. 

Entitlement to service connection for bilateral foot 
disability, including pes planus and onychomycosis, is 
denied.


REMAND

The veteran contends that he has PTSD resulting from his 
service experiences.  As discussed in the prior section, the 
Board has determined that he was discharged from his second 
period of service under conditions which preclude service 
connection for VA compensation purposes for any disorder 
related to events occurring during that period of service.

The record shows that he has been diagnosed by VA physicians 
with PTSD, although the basis for the diagnoses is unclear.  
He reported nonspecific stressors occurring during his first 
period of service, but indicated that certain experiences 
during his second period of service were more distressing.  

The record shows that the RO contacted the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
U.S. Center for Units Records Research) in December 2003 to 
verify his claimed stressors, which at that point included 
experiencing large swells while at sea, and involvement in a 
wargame exercise where his skipper threatened to actually 
attack Russian vessels.  The record shows that the JSRRC did 
not respond to the RO's request for verification.

At his October 2005 hearing, the veteran testified as to a 
stressor not previously mentioned to VA.  He explained that 
he had witnessed the shooting of a person on [redacted] in 
Honolulu, Hawaii.  He did not provide a date for this 
incident, he testified that he did not know the victim, and 
he explained that he never informed the police what he 
observed.  He testified, however, that he did tell a shipmate 
named [redacted] of the incident.

Given the JSRRC's failure to respond to the RO's December 
2003 request for verification of the veteran's claimed 
stressors, as well as the new stressor described at the 
October 2005 hearing, further efforts to verify the stressors 
the veteran believes resulted in PTSD are required.  The 
Board notes, however, that he veteran has not been 
forthcoming in providing reasonably precise dates for his 
claimed stressor incidents, or in most cases in providing the 
location of each claimed incident.  The veteran is advised 
that he is responsible for providing information sufficient 
for the records custodian to conduct a search of the 
corroborative records.  38 C.F.R. § 3.159(c)(2)(i) (2005).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to the claim for 
service connection for PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by him which 
have not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should also contact the 
veteran and advise him that a statement 
from Mr. [redacted] concerning what the 
appellant told him during the first 
period of service would be helpful in 
substantiating the claim for service 
connection for PTSD.  The RO should 
advise the veteran that he, and he alone, 
is responsible for obtaining and 
submitting any statement from Mr. [redacted].

4.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
each alleged inservice stressor occurring 
during his first period of service, to 
include the dates (to within 60 days), 
locations, units involved, and the names 
of casualties.  Further identifying 
information concerning any other involved 
service personnel, including their names, 
ranks, and units of assignment should be 
requested from the veteran.  With any 
additional information provided by the 
veteran, and with the evidence already of 
record, the RO must prepare a summary of 
the veteran's alleged service stressors 
for his first period of service.  This 
summary must be prepared regardless 
whether the veteran provides an 
additional statement, as requested above.  
This summary, and a copy of the veteran's 
DD 214 and other service personnel 
records should be sent to the U.S. Army 
and Joint Services Records Research 
Center.

The JSRRC should be provided with a copy 
of any information obtained above, and 
should be asked to provide any additional 
information that might corroborate the 
veteran's alleged stressors, particularly 
with respect to his contention that he 
witnessed the death of an individual on 
[redacted] in Honolulu, Hawaii; that he 
experienced swells of 30 to 40 feet; and 
that his skipper threatened to attack 
Russian vessels during wargame exercises.

5.  Upon completion of the above 
development, the RO must determine 
whether credible supporting evidence that 
any service stressor event(s) claimed by 
the veteran actually occurred during his 
first period of service has been 
received.

6.  If and only if credible supporting 
evidence is obtained of any service 
stressor event(s) occurring during the 
veteran's first period of service claimed 
by the appellant to have caused PTSD, the 
RO should arrange for a VA psychiatric 
examination of the appellant to determine 
the nature and etiology of any current 
psychiatric disorders.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific independently verifiable 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.

The rationale for all opinions expressed 
should be explained.  The claims file, 
including a copy of this REMAND, must be 
made available to the psychiatrist for 
proper review of the medical history.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Thereafter, the RO should prepare a new 
rating decision and readjudicate the 
remaining issue on appeal.

9.  If the benefit sought on appeal is 
not granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


